Citation Nr: 0309218	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  99-16 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active service from October 1983 to October 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the RO in Roanoke, Virginia.  



REMAND

In January 2003 the Board sought further development of this 
case pursuant to authority granted by 38 C.F.R.§ 19.9(a)(2) 
(2002).  That regulation was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  Consequent to this 
development, additional evidence has been received, but the 
RO has not had the opportunity to consider the new evidence.

Also, the veteran has not been informed of the evidence he is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  Quartuccio v. Principi, 16 Vet App 183 (2002).

Accordingly, the veteran's appeal is remanded for the 
following:

1.  The RO should furnish the veteran 
with a VCAA letter pertaining to his 
claim.  The veteran is advised that his 
claim cannot be adjudicated prior to the 
expiration of the one year period from 
the date of that letter, unless he 
informs the RO that he has no additional 
evidence to submit or waives the one year 
time period.

2.  The RO should readjudicate the 
veteran's claim for service connection 
for a left ankle disability in light of 
the evidence received since its 
supplemental statement of the case issued 
in April 2002.

3.  If the benefit sought continues to be 
denied the RO should issue a supplemental 
statement of the case.

Then, if otherwise in order, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




